UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-2108


SAID HMAMOUCH,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



                               No. 13-2392


SAID HMAMOUCH,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   April 17, 2014                  Decided:   April 22, 2014


Before KING, AGEE, and WYNN, Circuit Judges.


Petitions dismissed by unpublished per curiam opinion.
Said Hmamouch, Petitioner Pro Se. Ada Elsie Bosque, Yamileth G.
Davila, Nicole N. Murley, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In    these    consolidated       petitions      for       review,    Said

Hmamouch, a native and citizen of Morocco, seeks review of an

order of the Board of Immigration Appeals (“Board”) dismissing

his appeal from the immigration judge’s decision finding him

ineligible for asylum and withholding of removal and denying his

application for deferral of removal under the Convention Against

Torture (No. 13-2108) and the Board’s subsequent order denying

his   motion     to    reconsider      (No.   13-2391).          For    the    reasons

discussed below, we dismiss the petitions for review.

            Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2012), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2012), to review the final order of removal of an alien who is

removable   for       having    been    convicted    of    two    or    more     crimes

involving moral turpitude, not arising out of a single scheme of

criminal misconduct, for each of which a sentence of a year or

longer may be imposed.           See Planes v. Holder, 652 F.3d 991, 998

(9th Cir. 2011).         Under § 1252(a)(2)(C), we retain jurisdiction

“to review factual determinations that trigger the jurisdiction-

stripping provision, such as whether [Hmamouch] [i]s an alien

and   whether     []he    has    been    convicted    of    [qualifying          crimes

involving moral turpitude].”              Ramtulla v. Ashcroft, 301 F.3d
202, 203 (4th Cir. 2002).               Once we confirm these two factual

determinations, then, under 8 U.S.C. § 1252(a)(2)(C), (D), we

                                          3
can only consider “constitutional claims or questions of law.”

§ 1252(a)(2)(D); see Turkson v. Holder, 667 F.3d 523, 527 (4th

Cir. 2012).

             Our review of the record reveals that Hmamouch has

conceded that he is a native and citizen of Morocco and that he

has   been    convicted   of   two   or   more   crimes     involving    moral

turpitude.     Because these crimes clearly did not arise out of a

common    criminal   scheme    and   they   each    carried    a     potential

sentence of more than one year, we find that § 1252(a)(2)(C)

divests us of jurisdiction. *         We therefore grant the Attorney

General’s pending motion to dismiss the petition for review in

No. 13-2108 and dismiss both petitions for review.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before    the    court   and

argument would not aid the decisional process.


                                                      PETITIONS DISMISSED




      *
        Hmamouch does not raise any colorable constitutional
issues or questions of law that would fall within the exception
set forth in § 1252(a)(2)(D).     Although his challenge to the
agency’s determination that his conviction for unlawful wounding
constituted a crime of violence would typically be a question of
law over which we would retain jurisdiction pursuant to
§ 1252(a)(2)(D), we lack jurisdiction on the ground that
Hmamouch failed to exhaust his administrative remedies before
the Board. See 8 U.S.C. § 1252(d)(1) (2012); Massis v. Mukasey,
549 F.3d 631, 638-40 (4th Cir. 2008).



                                      4